The facts governing this case are substantially the same as those in the case of Mahoney v. Stewart, at this term. This was admitted by counsel on the argument here.                        (113)
This being so, this case is governed by that case. Therefore, the injunction and order appointing a receiver are continued as to the defendant Stewart, but are dissolved and vacated as to the administrator Braswell and the administration of his intestate's estate.
The judgment appealed from will be so modified, but the plaintiffs will be taxed with the costs of this appeal.
Modified and affirmed. *Page 104